
	
		I
		112th CONGRESS
		1st Session
		H. R. 2304
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Wittman (for
			 himself, Mr. Miller of Florida,
			 Mr. Ross of Arkansas,
			 Mr. Latta,
			 Mr. Shuler,
			 Mr. Landry,
			 Mr. Southerland,
			 Mr. Cassidy,
			 Mr. Boustany,
			 Mr. Heinrich,
			 Mr. Boren,
			 Mr. Hunter,
			 Mr. Guinta,
			 Mr. Fleming,
			 Mr. Bonner,
			 Mr. Rigell,
			 Mr. Duncan of South Carolina, and
			 Mr. Harris) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Reauthorization Act of 2006 to provide the necessary scientific
		  information to properly implement annual catch limits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fishery Science Improvement Act of
			 2011.
		2.Improvement of
			 scientific data for annual catch limits
			(a)Scientific data
			 required for annual catch limits
				(1)In
			 generalSection 104(b) of the Magnuson-Stevens Fishery
			 Conservation and Management Reauthorization Act of 2006 (16 U.S.C. 1853 note)
			 is amended—
					(A)in paragraph
			 (1)(B)—
						(i)by
			 striking 2011 and inserting 2014; and
						(ii)by
			 striking and after the semicolon;
						(B)in paragraph (2), by striking
			 and after the semicolon;
					(C)by redesignating
			 paragraph (3) as paragraph (5); and
					(D)by inserting after
			 paragraph (2) the following:
						
							(3)shall not apply to a fishery for any stock
				of fish for which—
								(A)a peer reviewed
				stock survey and stock assessment have not been performed during the five-year
				period that ends on the date of enactment of the Fishery Science Improvement
				Act of 2011; and
								(B)the Secretary
				determines that overfishing is not occurring;
								(4)shall not apply to a fishery for any stock
				of fish that is an ecosystem stock;
				and
							.
					(2)Definition of
			 ecosystem stockSection 104
			 of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act
			 of 2006 (16 U.S.C. 1853 note) is amended by adding at the end the
			 following:
					
						(e)Definition of
				ecosystem stockIn this
				section, the term ecosystem stock means a stock of fish that the
				Secretary determines—
							(1)is a nontarget stock; and
							(2)is not overfished
				or likely to become
				overfished.
							.
				(b)Stock assessment
			 for overfished fisheriesSection 304(e)(2) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1854) is amended—
				(1)by striking
			 (2) If the Secretary and inserting (2)(A) If the
			 Secretary; and
				(2)by adding at the
			 end the following:
					
						(B)Not later than 270 days after the Secretary
				makes a determination described in subparagraph (A), the Secretary shall
				perform a stock survey and stock assessment of each of the stocks that are
				overfished in the fishery and transmit the assessment to the appropriate
				Council.
						.
				
